MAUS, Judge,
dissenting.
I respectfully dissent. This case does not present a question of waiver of or estoppel to assert as a defense a concealment, misrepresentation or breach of warranty or condition. See Annot., Insurance Coverage — Estoppel—Waiver, 1 A.L.R.3d 1139 (1976). It presents a question of coverage.
I find no case specifically dealing with coverage of a loss caused by arson of an insured. Nevertheless, I believe it is against public policy to insure a person against loss by his own intentional criminal act. 43 Am.Jur.2d Insurance § 462 (1982). The application of such a limitation is demonstrated in the cases dealing with the requirement of an insurable interest. Dé-Witt v. American Family Mut. Ins. Co., 667 S.W.2d 700 (Mo. banc 1984). It has been recognized in the following statement. “Shelter does not argue that, totally aside from the language in its policy, as a matter of public policy coverage will not be extended to Parrish with respect to liability arising out of his own criminal conduct.” Shelter Mut. Ins. Co. v. Parrish, 659 S.W.2d 315, 321 (Mo.App.1983). Authorities to that effect are cited in Shelter. Had the policy in question expressly covered loss arising from arson by the insured, that coverage would have been contrary to public policy. To eliminate arson by an insured as a defense is in effect to provide such coverage. I do not believe coverage for loss arising from arson by an insured should be created by waiver or estoppel. See Lawndale Nat. Bank, Tr. 4846 v. American Cas. Co., Reading, Pa., 489 F.2d 1384 (7th Cir.1973).